Title: To George Washington from Warner Lewis, 9 May 1789
From: Lewis, Warner
To: Washington, George



Dear Sir,
Warner Hall. May 9’th 1789.

As it does not appear to me to be certain that you have received a letter which I wrote you by the stage on the 11’th of March last, I now take the liberty of inclosing you a copy of it: and, that I may not again be troublesome to you on the same subject, I will request a line from you, by post, informing me of

your being made acquainted with my having attended to your directions. With very great esteem and regard, I am, Dear Sir, Your most obedient Serv’t

Warner Lewis

